Title: David M. Randolph (1798–1825) to Thomas Jefferson, 14 December 1818
From: Randolph, David Meade
To: Jefferson, Thomas


          
            Dear Sir
            Richmond December 14. 1818.
          
          A man named Warrener, a bricklayer & plasterer by trade, desired me to ask of you whether he could get employment at the Central College. I have seen some of his work and as far as I can judge it is very well executed, he will work one month on trial  on any terms you please, and if at the expiration of that time you chose it, he will engage to remain as long as he is wanted, satisfactory recommendations can be produced, both as to his morals, an and to his  abilities in the line of his profession, being regularly bred to the business in his own country (England) he is qualified to execute the ornamental branches of his trade equally well as the more usefull; if you wish to employ him, you will let me know it and he will go up directly. I believe another workman could be procured if wanted, who is as capable as the one above mentioned, with the best wishes for the long continuation of your valued & usefull life.
          
            I remain with the greatest respect yours to command
            D M Randolph, Junior
          
        